Detailed Action
	Claims 6-9 and 22-35 are the claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 6-8, drawn to a method involving determining proper positioning of a generic medical device comprising placing predetermined sounds at a generic location and then at a specific location and triggering an alarm or approval. The method most generally relates to a method in A61B5/7221 Determining signal validity, reliability or quality.
Group 2, claims 9 and 35, drawn to an apparatus including software, a speaker, a charging port, and a sensor pod that record and displays sounds output from the speaker and the software compares the acquired signal to the output signal and determines if the sensor needs replacing. The apparatus most generally relates to a device classified under A61B2560/0276 determining malfunction.
Group 3, claims 22-34, drawn to a method of placing a piezoelectric sensor on the skin and measuring waves generated by the subject, comparing the acquired waves to the a predetermined profile for the area being measured, determining the sensor is functioning if the sound is within a certain tolerance, replacing the sensor if necessary, and taking a measurement is the sensor placement is satisfactory. The method most generally relates to a method classified 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical features of sensor pods and playing/detecting a set of prerecorded sounds, these technical features are not special technical features as they does not make a contribution over the prior art in view of Voix (US 20050123146 A1). Voix discloses sensor pods ([0142], first 28 and second 30 sound measurement devices) which are calibrated by comparing sensed sound to a predetermined sound ([0142], asses validity of reference signal sound level includes calibrating first and second sound measurement devices by measuring first and second reference sound levels with the dual probe 26 when [listening] to a reference sound source [playing a sound]. The reference sound source is described in [0100], sound source 24 provides a sound typically having a frequency range varying from about 100 Hz to about 10000 Hz).
Groups 1 and 3 lack unity of invention because even though the inventions of these groups require the technical features of detecting waves and comparing them a predetermined profile for the area, these technical features are not special technical features as they does not make a contribution over the prior art in view of Kaskoun (US 20150150505 A1). Kaskoun discloses comparing the sensor data to various acceptability thresholds (e.g., sensor data pattern) ([0051]) to determine acceptable placement.
Groups 2 and 3 lack unity of invention because even though the inventions of these groups require the technical features of a sensor and the detection of sound signals, these technical features are not special technical features as they does not make a contribution over the prior art in view of Voix [0142], first 28 and second 30 sound measurement devices) that detect sound ([00137], measuring a first sound level).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Kyle Strache Reg. No. 66873 on 02/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791